Citation Nr: 9917546	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the claim of entitlement to service connection 
for sinusitis is well grounded.

2.  Whether the claim of entitlement to service connection 
for hemorrhoids is well grounded.

3.  Whether the claim of entitlement to service connection 
for headaches is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1974 to 
August 1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which, in part, determined 
that claims of entitlement to service connection for 
sinusitis, hemorrhoids, and headaches were not well grounded.

In August 1997, the Board remanded this case for due process 
reasons.  Although the RO complied with the Board's 
instructions, it is necessary to again remand this case for 
the reasons discussed below.

In April 1996, the veteran filed a claim for service 
connection for a right eye growth.  It is not clear from the 
record whether this claim has been adjudicated.  This claim 
is referred to the RO for appropriate action.


REMAND

While this case was in remand status, the veteran's original 
claims file was lost.  There is a heightened obligation to 
assist a claimant in the development of his case, a 
heightened obligation to explain findings and conclusions, 
and to carefully consider the benefit of the doubt rule in 
cases, such as this, in which records are presumed to have 
been lost or were destroyed while the file was in the 
possession of the government.  Cf. O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Accordingly, VA must make every 
reasonable effort to locate evidence pertinent to the 
veteran's claims.

The veteran's claims are being adjudicated by the St. 
Petersburg RO because he is an employee at the Columbia, 
South Carolina, RO.  Computer printouts in the claims file 
show that the file was transferred from St. Petersburg to 
Columbia in November 1997.  In March 1998, the veteran's 
representative at that time (the State of South Carolina, 
Office of the Governor, Division of Veterans Affairs) (SDVA) 
submitted written argument, and what appears to be a partial 
copy of that argument has been provided by SDVA for the re-
built claims folder.  In a Report of Contact form dated in 
February 1999, the SDVA representative stated that the re-
built claims file had in it all documents available from the 
veteran's personal file and from his representative at the 
time.  The representative further indicated that it had 
returned the original claims file to the RO in Columbia when 
it completed its VA Form 646 in March 1998, and that the file 
had been missing since that time.  

It is not clear from the record what attempts were made to 
locate the claims file.  Additional attempts should be made 
to locate the veteran's original claims file, and such 
attempts must be documented.  

Although the veteran's representative indicated that it had 
presented all available documents from the veteran's personal 
file, it is possible that there may be private medical 
records available for treatment of the veteran, of which he 
does not maintain copies.  As his file has been lost, he 
should be contacted and be given the opportunity to contact 
any doctors who may have treated him for the claimed 
conditions in order to present copies of his treatment 
record.  

The Statement of the Case of November 1996 referenced VA 
examinations conducted in September 1995 and June 1996.  The 
RO requested copies of the examination reports from the VA 
Medical Center in Columbia, but only copies of x-ray reports 
were received.  Although the September 1995 examination 
apparently dealt with a condition not on appeal, an effort to 
obtain a copy and associate with the claims file should 
nevertheless be made.  The examination reports should be 
available from the VA Medical Center, and an additional 
attempt to obtain them is therefore warranted.  Furthermore, 
the rating decision on appeal from August 1996 is not of 
record, and a copy of this rating decision should be 
available at the RO.  

In order to ensure that the veteran has every opportunity to 
establish his claims, this case is REMANDED for the 
following:

1.  All reasonable attempts must be made 
to locate the veteran's original claims 
file, to include searches conducted by 
the Columbia and St. Petersburg Regional 
Offices.  All attempts to locate the 
original claims file must be documented 
in the (re-built) claims file.

2.  Inform the veteran that his original 
claims file has been lost.  Ask him to 
submit copies of any service medical 
records, VA examination reports, or 
treatment records in his possession.  
Request that he also submit a copy of his 
DD-214 or any other military records he 
may have.

3.  Request that the veteran complete 
release forms for any medical 
professional or facility that has treated 
him for the claimed sinus, hemorrhoid, or 
headache disorders since his separation 
from service, so that the RO can request 
these records.  If the RO is unable to 
obtain any referenced private treatment 
records, tell the veteran and his 
representative of the negative results, 
so that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

4.  Request that the National Personnel 
Records Center confirm the veteran's 
period(s) of military service.  Also 
request any of the veteran's service 
medical records that NPRC might have.

5.  Obtain and associate with the claims 
file the veteran's complete treatment 
records from the VA Medical Center in 
Columbia, South Carolina, for all 
treatment since 1995.  The VAMC must 
attempt to locate copies of the VA 
examination reports from June 19 and 24, 
1996.  Although not apparently crucial to 
the claims on appeal here, the 
examination report from September 27, 
1995, should also be requested and 
associated with the claims file.  All 
records maintained, whether on computer, 
in paper files, or on micro-fiche, are to 
be provided.  Document all requests and 
all attempts to locate the examination 
reports.  If any of the requested 
examination reports are not available for 
any reason, an explanation from the 
medical center as to the reason for 
unavailability must be provided.

6.  Associate with the claims folder a 
copy of the August 1996 rating decision.  

7.  Thereafter, readjudicate the 
veteran's claims, with consideration of 
any additional evidence developed upon 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is so informed; however, he 
is free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


